 

EXHIBIT 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of

 

August 19, 2015

 

between

 

RCS CAPITAL CORPORATION

 

and

 

LUXOR CAPITAL PARTNERS, LP

 

and

 

certain of its affiliates.

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated as of August 19, 2015 (this
“Agreement”), is entered into by and among RCS Capital Corporation, a Delaware
corporation (the “Company”), and Luxor Capital Partners, LP and certain of its
affiliates and any Transferee thereof that become party to this Agreement.

 

WHEREAS, the Company and the Investors hereto have entered into an Investment
Agreement (the “Investment Agreement”) dated as of August 6, 2015;

 

WHEREAS, the Investor will receive an aggregate of 500,000 shares of Series D-2
Preferred Stock (the “Preferred Stock”), pursuant to the Investment Agreement;

 

WHEREAS, the Investor has the right to convert the Preferred Stock into a number
of fully paid and non-assessable Common Stock (the Preferred Stock, together
with the Common Stock issued or issuable upon conversion thereof and the Common
Stock issued or issuable pursuant to the Termination Agreement, collectively
referred to as the “Securities”) pursuant to the Investment Agreement; and

 

WHEREAS, the Company is granting to the Investors certain rights to have such
Preferred Stock and such shares of Common Stock registered for resale to the
public on the terms and subject to the conditions set forth in this Agreement.

 

In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Article 1
Definitions

 

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

 

As used herein the following terms have the following respective meanings:

 

“Affiliate,” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Agreement” has the meaning set forth in the preamble, as amended, modified or
supplemented from time to time, together with any exhibits, schedules,
appendices or other attachments thereto.

 

“Business Day” means any day that is not a Saturday, Sunday or other day in
which banks are not required or authorized to be closed in New York City, New
York.

 

 1 

 

 

“Common Stock” means shares of the Class A Common Stock, par value $0.001 per
share, of the Company.

 

“Company” has the meaning set forth in the preamble.

 

“Damages” has the meaning set forth in Section 3.01.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, as soon as reasonably practicable following the Filing
Date, but no later than the 120th calendar day following the date hereof;
provided, however, that in the event the Company is notified by the SEC that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Date as to such Registration Statement
shall be the fifth Trading Day following the date on which the Company is so
notified if such date precedes the dates otherwise required above.

 

“Effectiveness Period” has the meaning set forth in Section 2.01(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means the date that is 45 calendar days after the date hereof or,
if such date is not a Business Day, the next date that is a Business Day.

 

“Free Writing Prospectus” has the meaning set form in Rule 405 of the Securities
Act.

 

“Indemnified Party” has the meaning set forth in Section 3.03.

 

“Indemnifying Party” has the meaning set forth in Section 3.03.

 

“Investment Agreement” has the meaning set forth in the recitals.

 

“Investor’s Counsel” has the meaning set forth in Section 2.02(a).

 

“Investors” means Luxor Capital Partners, LP and certain of its affiliates who
were issued Securities and any Transferee.

 

“Joinder Agreement” has the meaning set forth in Section 4.01(a).

 

“Notice” has the meaning set forth in Section 4.02.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

“Preferred Stock” has the meaning set forth in the recitals.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

 2 

 

 

“Registrable Securities” means, at any time, any Securities issued to the
Investors, together with any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization, exchange or similar event with
respect to the foregoing.

 

“Registration Statement” means each registration statement required to be filed
under Section 2 with respect to the Registrable Securities, including (in each
case) the Prospectus, amendments and supplements to such registration statement
or Prospectus, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference in such registration statement.

 

“Rule 144,” “Rule 144A,” “Rule 172,” “Rule 405,” “Rule 415,” and “Rule 424”
means Rule 144, Rule 144A, Rule 172, Rule 405, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Closing Date” means the date of issuance of the Second Closing Shares
under the Termination Agreement.

 

“Second Closing Shares” means the shares of Common Stock issued to Luxor Capital
Partners, LP and certain of its affiliates under the Termination Agreement.

 

“Securities” has the meaning set forth in the recitals.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” means all underwriting discounts, selling fees or commissions
and stock transfer taxes applicable to any sale of Registrable Securities.

 

“Shelf Offering” has the meaning set forth in Section 2.01(a)(i).

 

“Takedown Notice” has the meaning set forth in Section 2.01(a)(i).

 

“Termination Agreement” means the Termination Agreement, dated August 6, 2015,
by and among RCS Capital Corporation, RCS Capital Holdings, LLC, RCS Capital
Management, LLC, Nicholas S. Schorsch, Shelley D. Schorsch, William M. Kahane,
Peter M. Budko, Edward M. Weil, Jr., and Brian S. Block and Luxor Capital
Partners, LP, Blue Sands LLC, Blue Sands B Inc., Blue Sands C Inc. and Blue
Sands D Inc.

 

“Trading Day” means (a) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (b) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (c) if the Common Stock is not listed or quoted on
any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that, in the event that the Common Stock is not listed or quoted as
set forth in (a), (b) and (c) hereof, then Trading Day shall mean a Business
Day.

 

 3 

 

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transfer” means, with respect to any Registrable Securities, (a) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Registrable Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (b) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Registrable Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing.

 

“Transferee” means a Person to whom Registrable Securities are Transferred by
such Investor; provided that such Transfer is not made in a registered offering
or pursuant to Rule 144.

 

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized term used in any
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

 

Article 2



 Registration Rights

 

Section 2.01 Registration Statement.

 

(a)          On or prior to the Filing Date, the Company shall prepare and file
with the SEC a Registration Statement or, if a Registration Statement is then
effective, a supplement to the Prospectus, in either case covering the resale of
all Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415 (or any successor provision).

 

 4 

 

 

(i)          In addition to other methods of distribution, including methods of
distribution permitted in the Plan of Distribution of the prospectus dated
February 13, 2015, at any time that a Registration Statement is effective, if
the Investor delivers a notice (“Takedown Notice”) to the Company stating that
it intends to sell all or part of its Registrable Securities included on the
Registration Statement, including in an underwritten block sale (a “Shelf
Offering”), then the Company shall, as promptly as practicable, amend or file
such prospectus supplements to the Registration Statement as may be necessary in
order to enable such Registrable Securities to be distributed pursuant to such
Shelf Offering.

 

(ii)         The Investor may deliver three (3) such Takedown Notices.

 

(iii)        In any Shelf Offering that is an underwritten offering, (a) the
Investor shall select a nationally-recognized investment banking firm to act as
a underwriter with respect to the offering of such Registrable Securities, with
the consent of the Company as to the selection of such underwriter, not to be
unreasonably withheld and (b) the Company shall enter into an underwriting
agreement that is reasonably acceptable to the Company and the Investor, with
such agreement containing representations, warranties, indemnities and
agreements customarily included (but not inconsistent with the covenants and
agreements of the Company contained herein) by an issuer of securities similar
to the Registrable Securities in underwriting agreements with respect to
offerings of securities similar to the Registrable Securities for the account
of, or on behalf of, such issuers.

 

(b)           The Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible, but in any event on or prior to the Effectiveness Date,
and shall use its reasonable best efforts to keep the Registration Statement
continuously effective under the Securities Act (including re-filing such
Registration Statement upon its expiration and filing a “shelf” registration on
Form S-1 within 45 days following the Company’s ineligibility to use Form S-3)
until the earlier of the date that all Registrable Securities covered by such
Registration Statement have been sold pursuant to such Registration Statement or
under Rule 144 (the “Effectiveness Period”).

 

 5 

 

 

(c)          Notwithstanding anything in this Agreement to the contrary the
Company may, by written notice to each Investor, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that each
Investor immediately cease the sale of Registrable Securities pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (a) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (b) it is in the best interests of the Company to
suspend sales under such Registration Statement at such time. Upon receipt of
such notice, each Investor shall immediately discontinue any sales of
Registrable Securities pursuant to such registration until such Investor is
advised in writing by the Company that the current Prospectus or amended
Prospectus, as applicable, may be used. In no event, however, shall this right
be exercised to suspend sales beyond the period during which (in the good faith
determination of the Board of Directors) the failure to require such suspension
would be materially detrimental to the Company. The Company’s rights under this
Section 2.01(c) may be exercised in any twelve-month (12) period for a period of
no more than an aggregate of sixty (60) days and not more than two (2) times.
Immediately after the end of any suspension period under this Section 2.01(c),
the Company shall use reasonable best efforts to take all necessary actions
(including filing any required supplemental Prospectus) to restore the
effectiveness of the applicable Registration Statement and the ability of each
Investor to publicly resell its Registrable Securities pursuant to such
effective Registration Statement.

 

Section 2.02 Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)           Not less than five (5) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish to each Investor and its counsel (“Investor’s Counsel”) copies
of all such documents proposed to be filed, which documents (other than any
document that is incorporated or deemed to be incorporated by reference therein)
will be subject to the review of each Investor and the Investor’s Counsel. The
Company shall reflect in each such document when so filed with the SEC all
reasonable comments regarding the description of the transactions under the
Investment Agreement and the Termination Agreement, the Investors or the plan of
distribution as each Investor may reasonably and promptly propose no later than
three (3) Trading Days after each Investor has been so furnished with copies of
such documents as aforesaid.

 

(b)          (i) Subject to Section 2.01(c), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and (iii)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the applicable period in accordance
with the intended methods of disposition by the Investors thereof set forth in
the Registration Statement as so amended or in such Prospectus as so
supplemented.

 

 6 

 

 

(c)           Notify each Investor as promptly as reasonably possible, and if
requested by any Investors confirm such notice in writing no later than two (2)
Trading Days thereafter, of any of the following events: (i) the SEC issues any
stop order suspending the effectiveness of any Registration Statement or
initiates any proceedings for that purpose; (ii) the Company receives notice of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any proceeding for such purpose; or (iii) the financial statements included
in any Registration Statement become ineligible for inclusion therein or any
Registration Statement or Prospectus or other document contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)         Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(e)         Promptly deliver to each Investor, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Investors in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.

 

(f)          Prior to any public offering of Registrable Securities, use
reasonable best efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

(g)         Cooperate with the Investors to facilitate the timely preparation
and delivery of certificates or book-entry records, as required by such
Investors, representing Registrable Securities to be delivered to a transferee
pursuant to a Registration Statement, which certificates or records, as
applicable, shall be free, to the extent permitted by the Transaction Documents
and under law, of all restrictive legends, and to enable such certificates to be
in such denominations and registered in such names as any of the Investors may
reasonably request.

 

 7 

 

 

(h)         Upon the occurrence of any event described in Section 2.02(c), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(i)          Cooperate with any reasonable due diligence investigation
undertaken by the Investors and any underwriter in connection with the sale of
Registrable Securities, including, without limitation, by making available
documents and information; provided, that, the Company will not deliver or make
available to any Investor or underwriter material, nonpublic information unless
such Investor or underwriter requests in advance in writing to receive material,
nonpublic information and agrees in writing to keep such information
confidential.

 

(j)          Comply with all rules and regulations of the SEC applicable to the
registration of the Registrable Securities.

 

(k)         Comply with all applicable rules and regulations of the SEC under
the Securities Act and the Exchange Act, including, without limitation, Rule 172
under the Securities Act, file any final Prospectus, including any supplement or
amendment thereof, with the SEC pursuant to Rule 424 under the Securities Act,
reasonably promptly inform the Investors in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Investors are required to make available
a Prospectus in connection with any disposition of Registrable Securities and
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder.

 

(l)          Use reasonable best efforts to cause all Common Stock included in
the Registrable Securities to be listed on the national securities exchange on
which similar securities issued by the Company are then listed and, if no such
securities are so listed, use reasonable best efforts to cause such Common Stock
to be listed on a national securities exchange.

 

(m)        If an offering will be underwritten, furnish to each Investor a
signed counterpart, addressed to such underwriters and the Investor of, (i) an
opinion of counsel for the Company and (ii) a “comfort” letter, signed by the
independent public accountants who have certified the Company’s financial
statements included in such Registration Statement, covering substantially the
same matters with respect to such Registration Statement (and the Prospectus
included therein) and, in the case of such accountants’ letter, with respect to
events subsequent to the date of such financial statements, as are customarily
covered in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities.

 

(n)         With respect to each Free Writing Prospectus or other materials to
be included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Investor, which Free Writing Prospectuses or other materials
shall be subject to the prior reasonable review of the Investor and Investor’s
counsel provided, however, the Company shall not be responsible or liable for
any use of a Free Writing Prospectus by an Investor without the prior written
consent of the Company;

 

 8 

 

 

(o)         As expeditiously as possible and within the deadlines specified by
the Securities Act, make all required filings of all prospectuses and Free
Writing Prospectuses with the SEC.

 

In any underwritten block sale, reasonably cooperate as reasonably requested by
the Investor and the underwriters in the offering, marketing or selling of the
Registrable Securities; provided that the Company shall not be required to take
or make any presentations, meetings or actions that, in the Company’s reasonable
judgment would cause a disruption in the management of the Company’s business.

 

(p)         As expeditiously as possible and within the deadlines specified by
the Securities Act, make all required filing fee payments in respect of any
registration statement or prospectus used under this Agreement (and any offering
covered thereby).

 

(q)         To take all other reasonable steps necessary to effect the
registration and disposition of the Registrable Securities contemplated hereby.

 

Section 2.03 Investor Information. It shall be a condition precedent to the
obligations of the Company to complete the registration or Prospectus supplement
filing pursuant to this Agreement with respect to the Registrable Securities of
any Investor that such Investor furnishes to the Company the information
reasonably requested by the Company and such other information regarding itself,
the Registrable Securities and other Common Stock held by it and the intended
method of disposition of the Registrable Securities held by it as shall be
reasonably required to effect the registration of such Registrable Securities or
file a Prospectus supplement with respect to the Registrable Securities and
shall complete and execute such documents in connection with the foregoing as
the Company may reasonably request.

 

Section 2.04 Registration Expenses. The Company shall pay all fees and expenses
(other than Selling Expenses) incurred in connection with the performance of or
compliance with Section 2 of this Agreement by the Company, including without
limitation (a) all registration and filing fees and expenses including, without
limitation, those related to filings with the SEC, FINRA, any Trading Market and
in connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (c) messenger, telephone and delivery expenses, (d)
fees and disbursements of counsel for the Company, (e) fees and expenses of all
other Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement (including fees and expenses of the
Company’s independent certified public accountants and counsel (including with
respect to “comfort letters” and opinions, to the extent required under Section
2.02(m)), (f) all listing fees to be paid by the Company to the Trading Market
and (g) the reasonable and customary fees and expenses of one firm of counsel to
the Investors (which firm shall be selected by the Investors). All Selling
Expenses incurred in connection with the sale of Registrable Securities shall be
borne by the Investors or other holders selling such Registrable Securities in
proportion to such Investors’ or other holders’ Registrable Securities sold.

 

 9 

 

 

Section 2.05. Rule 144 Compliance. The Company covenants that it will use its
reasonable best efforts to timely file the reports required to be filed by the
Company under the Securities Act and the Exchange Act (or, if the Company is not
required to file such reports, will make and keep public information available
as those terms are understood and defined in Rule 144) and take such further
action as each Investor may reasonably request (including providing any
information necessary to comply with Rule 144), so as to enable each Investor to
sell the Registrable Securities pursuant to (i) Rule 144, or Regulation S or
(ii) any similar rules or regulations hereinafter adopted by the SEC. In
connection with any sale, transfer or other disposition by an Investor of any
Registrable Securities pursuant to Rule 144 under the Securities Act, the
Company shall cooperate with such Investor to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
and not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
names as the Investor may reasonably request at least two (2) Business Days
prior to any sale of Registrable Securities hereunder.

 

Section 2.06 Registration of Second Closing Shares. If the Company determines
that it is unable to register the Second Closing Shares until their issuance
under applicable positions of the staff of the SEC, then all timeframes relating
to the filing and effectiveness of the Registration Statement registering such
shares (including under the definitions of “Filing Date” and “Effectiveness
Date”) shall be measured from the Second Closing Date rather than the date
hereof. For the avoidance of doubt, if a separate Registration Statement is
filed with respect to the Second Closing Shares, the provisions of Section
2.01(c) shall not be separately applicable to such Registration Statement, but
such provisions shall be applicable in common to all Registration Statements
filed pursuant to this Agreement.

 

Article 3
Indemnification and Contribution

 

Section 3.01. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Investor and their Affiliates and their respective its
officers, directors, employees, partners and agents, and each Person, if any,
who controls such Investor within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (collectively,
“Damages”) caused by or relating to any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus or any filing or document incidental to the registration of the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or free-writing prospectus (as defined in Rule 405), or caused by or relating to
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Company by such Investor expressly for
use therein. The Company also agrees to indemnify and hold harmless underwriters
of the Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Investor provided in this Section 3.01.

 

 10 

 

 

Section 3.02 Indemnification by Participating Investors. Each Investor holding
Registrable Securities included in any registration statement agrees, severally
but not jointly, to indemnify and hold harmless the Company, its officers,
directors, employees, partners and agents and each Person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity from the Company to such
Investor provided in Section 3.01, but only with respect to information
furnished in writing by such Investor expressly for use in any registration
statement or prospectus relating to the Registrable Securities (as amended or
supplemented thereto) or any preliminary prospectus or free-writing prospectus.
Each such Investor also agrees to indemnify and hold harmless underwriters of
the Registrable Securities, their officers and directors and each Person who
controls such underwriters within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act on substantially the same basis as that of
the indemnification of the Company provided in this Section 3.02. No Investor
shall be liable under this Section 3.02 for any Damages in excess of the net
proceeds realized by such Investor in the sale of Registrable Securities of such
Investor to which such Damages relate.

 

Section 3.03. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
of its obligations hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (a) the Indemnifying Party and the Indemnified Party shall have mutually
agreed, in writing, to the retention of such counsel, (b) in the reasonable
judgment of such Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, including one or more defenses or counterclaims that are different
from or in addition to those available to the Indemnifying Party, or (c) the
Indemnifying Party shall have failed to assume the defense within thirty (30)
days of notice pursuant to this Section 3.03. It is understood that, in
connection with any proceeding or related proceedings in the same jurisdiction,
the Indemnifying Party shall not be liable for the reasonable fees and expenses
of more than one separate firm of attorneys (in addition to any local counsel)
at any time for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement (a) includes an unconditional release
of such Indemnified Party from all liabilities and obligations arising out of
such proceeding, (b) does not include any injunctive or other equitable or
non-monetary relief applicable to or affecting such Indemnified Party, and (c)
does not include a statement as to or an admission of fault, culpability or
failure to act by or on behalf of such Indemnified Party.

 

 11 

 

 

Section 3.04. Contribution. If the indemnification provided for in this Article
3 is unavailable to the Indemnified Parties in respect of any Damages, then each
Indemnifying Party, in lieu of indemnifying the Indemnified Parties, shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the untrue or alleged untrue
statements of a material fact or omissions or alleged omissions of a material
fact that resulted in such Damages as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Article 3 was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.04, no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, except in the case of fraud by such Investor. Each
Investor’s obligation to contribute pursuant to this Section 3.04 is several and
in proportion to the net proceeds of the offering received by such Investor
compared to the total proceeds of the offering received by all such Investors.

 

 12 

 

 

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The indemnity and
contribution agreements contained in this Article 3 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.

 

Article 4
Miscellaneous

 

Section 4.01. Binding Effect; Assignability; Benefit. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, successors, legal representatives and permitted assigns. Any Investor
that ceases to own beneficially any Company securities shall cease to be bound
by the terms hereof (other than the provisions of Article 3 applicable to such
Investor with respect to any offering of Registrable Securities completed before
the date such Investor ceased to own any Company securities, and this Article
4).

 

(a)          Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto pursuant to any Transfer of Registrable Securities or otherwise, except
that each Investor may assign rights hereunder to any Transferee of such
Investor who executes and deliver to the Company an agreement to be bound by
this Agreement in the form of Exhibit A hereto (a “Joinder Agreement”) and shall
thenceforth be an “Investor”.

 

(b)          Nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

Section 4.02. Notices. All notices, requests and other communications (each, a
“Notice”) to any party shall be in writing and shall be deemed given if
delivered personally, mailed by registered or certified mail with postage
prepaid and return receipt requested or sent by commercial overnight courier,
courier fees prepaid (if available; otherwise, by the next best class of service
available), to the parties at the following addresses or sent by facsimile
transmission:

 

(a)         if to the Company to:

 

RCS Capital Corporation

405 Park Avenue
New York, NY 10022
Attention: James A. Tanaka
Facsimile: (212) 415-6567

 

 13 

 

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
11 Times Square
New York, NY 100336-8299
Attention: Steven L. Lichtenfeld
Facsimile: (212) 969-2900

 

(b)         if to the Investor to:

 

c/o Luxor Capital Partners, LP

1114 Avenue of the Americas 29th Floor

New York NY 10036

Attention: Norris Nissim

Facsimile: (212) 763-8001                

 

with a copy (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas

New York, NY 10036

Phone: 212.715.9100

Fax: 212.715.8000

Abbe Dienstag (adienstag@kramerlevin.com)

 

All such notices or other communications shall be deemed to have been received
on the date of the personal delivery, on the third Business Day after the
mailing or dispatch thereof, or in the case of electronic mail or facsimile
transmission, on the date received, subject to confirmation of receipt; provided
that notice of change of address shall be effective only upon receipt. Any
Person that becomes an Investor after the date hereof shall provide its address
and facsimile number to the Company.

 

Section 4.03. Waiver; Amendment; Termination. Any party that is entitled to the
benefits hereof may (a) extend the time for the performance of any of the
obligations or other acts of the other parties, and (b) waive compliance with
any of the agreements of any other party or conditions contained herein. Any
agreement on the part of a party to any waiver shall be valid if set forth in an
instrument in writing signed and delivered on behalf of such party. Waivers
shall operate to waive only the specific matter described in the writing and
shall not impair the rights of the party granting the waiver in other respects
or at other times. A party’s waiver of a breach of a provision of this
Agreement, or failure (on one or more occasions) to enforce a provision of, or
to exercise a right under, this Agreement, shall not constitute a waiver of a
similar breach, or of such provision or right other than as explicitly waived.
This Agreement may not be amended or supplemented except by an instrument or
instruments in writing signed and delivered on behalf of the Company and each
Investor.

 

 14 

 

 

Section 4.04. Governing Law. This Agreement shall be governed in all respects
(including as to validity, interpretation and effect) by the internal laws of
the State of New York, without giving effect to any conflict of laws rules or
principles that would require or permit the application of another
jurisdiction’s laws.

 

Section 4.05. Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought exclusively in the courts of the State of New York
located in the Borough of Manhattan or the federal courts of the United States
of America located in the Southern District of New York (and appellate courts
thereof) and hereby expressly submits to the personal jurisdiction and venue of
such courts for the purposes thereof and expressly waives any claim of improper
venue and any claim that such courts are an inconvenient forum. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 4.02 shall be deemed effective service of process on such
party.

 

Section 4.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.

 

Section 4.07. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and difficult to determine and, in recognition of
this fact, any party to this Agreement, without posting any bond or furnishing
other security, and in addition to all other remedies that may be available,
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available.

 

Section 4.08. Counterparts; Effectiveness. This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall, taken together, be considered one and the same agreement, it
being understood that each party need not sign the same counterpart. This
Agreement shall become effective when each party hereto shall have executed and
delivered this Agreement. Until and unless each party has executed and delivered
this Agreement, this Agreement shall have no effect and no party shall have any
right or obligation hereunder (whether by virtue of any other oral or written
agreement or other communication).

 

 15 

 

 

Section 4.09. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes all prior and
contemporaneous agreements and understandings, both oral and written, among the
parties hereto with respect to the subject matter hereof.

 

Section 4.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner so that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 4.11. Independent Nature of Investors' Obligations and Rights. The
obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Investor shall be entitled to protect and enforce its rights, including the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

 

Section 4.12. Other Registration Rights. The Company shall not grant any other
Person registration rights that conflict with the registration rights provided
herein to the Investor.

 

[Signature pages follow.]

 

 16 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

  INVESTOR:       LUXOR CAPITAL PARTNERS, LP       By: /s/ Norris Nissim    
Name: Norris Nissim     Title: General Counsel, Luxor Capital Group, LP the
Investment Manager         LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP      
  By: /s/ Norris Nissim     Name: Norris Nissim     Title: General Counsel,
Luxor Capital Group, LP the Investment Manager         THEBES OFFSHORE MASTER
FUND, LP         By: /s/ Norris Nissim     Name: Norris Nissim     Title:
General Counsel, Luxor Capital Group, LP the Investment Manager

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  BLUE SANDS LLC         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel, Luxor Capital Group, LP the Investment Manager        
BLUE SANDS B INC.         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel, Luxor Capital Group, LP the Investment Manager        
BLUE SANDS C INC.         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel, Luxor Capital Group, LP the Investment Manager        
BLUE SANDS D INC.         By: /s/ Norris Nissim     Name: Norris Nissim    
Title: General Counsel, Luxor Capital Group, LP the Investment Manager

 

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  COMPANY:       RCS CAPITAL CORPORATION       By: /s/ Edward M. Weil, Jr.    
Name: Edward M. Weil, Jr.     Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

EXHIBIT A

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of August 19, 2015 (as the same may be
amended from time to time, the “Registration Rights Agreement”), among [
             ] and the Investors party thereto. Capitalized terms used, but not
defined, herein shall have the meaning ascribed to such terms in the
Registration Rights Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof as a
“Transferee” of an Investor thereto, and shall have all of the rights and
obligations of an “Investor” thereunder as if it had executed the Registration
Rights Agreement. The Joining Party hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date: ___________ ___, ______

 

  [NAME OF JOINING PARTY]       By:       Name:       Title:             Address
for Notices:

 

 

 